DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/06/2022 has been entered.  Claims 3-4 and 8-9 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 2-3, with respect to claims 1 and 6 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Allowable Subject Matter
Claims 1-2, 5-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 6 are allowable for requiring:
“…the sieve portion further includes a relay sheet with no sieve openings that is located between the fine sieve sheet and the coarse sieve sheet and can 30perform undulating motion”, with respect to claim 1; and 
“…wherein the sieve portion further includes a relay sheet with no sieve openings 20that is located between the fine sieve sheet and the coarse sieve sheet and can perform undulating motion,… 
…the building raw material that does not pass through the sieve openings of 25the fine sieve sheet is moved onto the coarse sieve sheet via the relay sheet.”, with respect to claim 6.
meaning the sieve portion is arranged having a relay sheet, e.g. sheet with no perforations of holes, adjacent to and between perforated sieve sheets.  In additional the relay sheet also be capable of undulating motion within the apparatus.
As discussed above, the closest art, LeVeine (US 2013/0126398 A1), discloses teaches a building material manufacturing apparatus (10 in Figures 1-2; paragraph 0037) comprising: a sieve portion (200 in Figure 2; paragraph 0018) including a receiving and sending sheet with no sieve 5openings (202 in Figure 2; paragraph 0042), onto which a building raw material is to be dropped (implicit from Figures 1-2 and paragraphs 0018, 0024).  At least one sieve sheet with openings is located below the receiving and sending sheet (204, 206, 208 in Figure 2; paragraph 0024).  The receiving and sending sheet and the sieve sheet with openings are able to perform undulating motion (Figures 2-3; paragraph 0033, is driven via the eccentric drive mechanism…driven in an orbital or other vibrating pattern) and the receiving and sending sheet and the sieve sheet are inclined and arranged side by side in the direction of the inclination (Figures 1-2 and 5-8, paragraph 0018, this general declination angle …provides a downward slope or downhill path…conveys material down the sieve mat).  Likewise, LeVeine also discloses the use of sieve mats having perforations of various shapes, sizes and arrangements is suggested by LeVeine (paragraph 0042), however, LeVeine neither teaches nor suggests a relay sheet, e.g. a sheet with no perforations of holes, adjacent to, and between sieve sheets having fine and coarse perforations.
Another prior art, Wehner (US 3,971,715 A), discloses an apparatus (Figure 1) for sieving and sorting building material (abstr.), comprising a sieve portion (Figure 4) having sheets with and without sieve openings (col. 3, lines 3-6, arrange several perforated and unperforated mats superposed with a zone).  Similar to LeVeine, Wehner notes the use of a plurality of sieve sheets having differently size perforations (Figure 6, col. 5, lines 30-31).  However, also similar to LeVeine, Wehner neither teaches nor suggests incorporating a relay sheet, e.g. a sheet with no perforations of holes, adjacent to, and between sieve sheets having fine and coarse perforations.
Another prior art, Ogoshi (JP 2017193181 A), is referenced for disclosing an apparatus for forming a building material (Figure 1, paragraph 0009 of the translation), comprising a sieve portion comprising a first sieve having a fine mesh (2A, paragraph 0041) and second sieve having a coarse mesh (2B, paragraph 0041), wherein the second sieve is positioned lower than the first sieve (as shown in Figure 1).  However, similar to the art cited above, Ogoshi neither teaches nor suggests incorporating a relay sheet, e.g. a sheet with no perforations of holes, adjacent to, and between sieve sheets having fine and coarse perforations.  In fact, as shown in Figures 2 and 3, the sieve portion comprises only sheets or sieves with perforations.
As disclosed in the current application, providing a sieve portion including a relay sheet with no sieve openings that is located between a fine sieve sheet and a coarse sieve sheet and can perform undulating motion enables material which has not passed through the openings of the fine sheet to move onto the coarse sheet by way of said relay sheet.  Likewise, the raw material gathered on the relay sheet disperse said material and prevents clogging of the coarse sheet (paragraphs 0031-0032 of the instant Specification).  While it would be entire conceivable to provide an intermediate sheet having no perforations in the sieve portions of LeVeine or Wehner (as LeVeine discloses the inlet and outlet sections have no holes), the broadest reasonable interpretation does not mean the broadest possible interpretation.  The art referenced above all function to separate particles of raw materials using sieves, wherein the apparatus is inclined to enable the raw material is progressively pass each sieve.  Hence, it would be improper hindsight to provide the specific configuration as disclosed in the current application for the benefits discussed above (paragraphs 0031-0032 of the instant Specification).
Claims 2, 5-7 and 10 are allowable at least for depending on claims 1 and 6, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/19/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715